334 F.2d 206
Maurice J. SAVOIE, Lipton J. Vizier and Gerald M. Labruzzo, Appellants,v.UNITED STATES of America, Appellee.
No. 20456.
United States Court of Appeals Fifth Circuit.
July 7, 1964.

G. W. Gill, New Orleans, La., for appellant.
John C. Ciolino, Asst. U. S. Atty., New Orleans, La., Louis C. La Cour, U. S. Atty., for appellee.
Before TUTTLE, Chief Judge, WISDOM, Circuit Judge, and McRAE, District Judge.
PER CURIAM:


1
There was ample evidence which, while circumstantial, warranted the judgment of conviction of the appellants of violations of Title 16 U.S.C.A. § 703, the Migratory Bird Act, by the trial judge in a jury-waived case. No other errors appearing on the record, the judgment of the trial court is affirmed.